UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6031



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


RONALD EUSTACH,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:00-cr-00067-CMC-2; 4:02-cv-04279-CMC-2)


Submitted:   April 17, 2008                 Decided: April 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Eustach, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald Eustach seeks to appeal the district court’s order

denying relief on his motion for reconsideration of the denial of

his 28 U.S.C. § 2255 (2000) motion.                    The order is not appealable

unless     a     circuit    justice      or    judge    issues    a     certificate     of

appealability.        28 U.S.C. § 2253(c)(1) (2000).                  A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district       court    is    debatable       or    wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                  We have independently reviewed the

record     and    conclude       that    Eustach    has   not    made    the    requisite

showing. Accordingly, we deny a certificate of appealability, deny

Eustach’s motion to expand the certificate of appealability, and

dismiss the appeal.              We dispense with oral argument because the

facts    and     legal     contentions        are   adequately     presented      in   the

materials        before    the    court       and   argument     would    not    aid   the

decisional process.

                                                                                DISMISSED




                                           - 2 -